Citation Nr: 1817435	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-36 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from June 1965 to December 1968.  

This matter came before the Board of Veterans' Appeals (Board) from a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

A hearing before the undersigned Veterans Law Judge was held at the RO in September 2016.  The hearing transcript has been associated with the claims file.

The Veteran previously submitted previous claims of entitlement to service connection for PTSD, which were most recently denied in an April 2007 rating decision.  Service connection was denied in part due to the absence of a service-connectable disability.  The rating decision became final because the Veteran did not submit a Notice of Disagreement or new evidence in connection with the claim within the appeal period.  See 38 C.F.R. § 3.156(b).  In connection with the Veteran's claim to reopen, evidence has been added to the record, which includes a diagnosis of PTSD.  Thus, the Board finds that new and material evidence has been received sufficient to reopen the previously denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


FINDING OF FACT

The Veteran's PTSD is related to service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Effective July 13, 2010, the criteria for verifying in-service stressors were amended.  The amendment states that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The record documents that the Veteran served in Vietnam as a military policeman during the Vietnam War, and the record suggests the Veteran was exposed to a situation of potential danger and fear.  The record also documents probative diagnoses of PTSD by VA medical professionals, including a VA psychiatrist, based on stressors consistent with service in Vietnam.  See, e.g., November 2007, October 2010, and December 2014 VA treatment records.  The Board acknowledges that the record includes an April 2011 VA examination record that reports the finding that the Veteran did not meet the criteria for a diagnosis of PTSD or any other psychiatric disorder.  However, resolving all doubt in favor of the Veteran, the Board finds service connection is warranted.  


ORDER

Service connection for a psychiatric disorder is granted.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


